Celebrezze, C. J.,
dissenting. R. C. 1.11 is an expression of legislative intent that all remedial laws, epitomized by the one before us today, “be liberally construed! in order to promote their object and assist the parties in obtaining justice.” (Emphasis added.) In order to obtain an equitable result the definition of “pecuniary injury” in R. C. 2125.02 should be given an expanded construction to allow recovery for the loss of a decedent’s society, comfort, and companionship.
*447When the decision in Kennedy v. Byers (1923), 107 Ohio St. 90, was handed down construing the predecessor to R. C. 2125.02, the court relied upon a definition of “pecuniary injury” which, at the time, was prevalent in most other jurisdictions. However, the precedent relied upon for denying recovery for loss of companionship had its roots in a social and economic perspective that reached bade into the Nineteenth Century. The Ohio Wrongful Heath Statute under scrutiny in Byers, supra, like most other state wrongful death enactments, was “substantially similar to and generally follow [ed] the language of the English law known as Lord Campbell’s act.” Id., at page 91. •
Those early decisions reflected a societal view that the primary loss, to a parent of a deceased child was the decedent’s ability to provide wages; any other loss to fhoce who survived him was merely intangible.
Rejecting the standard that the life of a child has no pecuniary value other than that of a wage-earner, the Michigan ¡Supreme Court described the public policy that had fostered that view as follows:
“This, then, was the day from which our precedents come, a day when employment of children of tender years was the accepted practice and their pecuniary contributions to the family both substantial and provable. It is not surprising that the courts -of such a society should have read into the statutory words ‘ such damages as they [the jury] may think proportional to the injury resulting from such death’ not only the requirement of a pecuniary loss, but, moreover, a pecuniary loss established by a wage benefit-less-eosts measure, of damages. Other losses were unreal and intangible and at this time.in our legal history the courts would have no truck with what Chief Baron Pollock termed in Duckworth, supra [157 Eng. Rep. 997], ‘imaginary losses.’ Loss meant only money loss, and money loss from the death of a child .meant only his lost wages. All else was imaginary. The only reality, was the king’s shilling.” Wycko v. Gnodtke (1960), 361 Mich. 331, 336-337, 105 N. W. 2d 118.
*448The court went on to hold, at page 340, that damages might be awarded for loss of companionship since such “human companionship thus afforded has a definite, substantial, and ascertainable pecuniary value and its loss forms a part of the ‘value’ of the life we seek to ascertain.”
Despite a legislative silence in the face of prior precedent propounding a more restrictive view of pecuniary loss, the court, at pages 337-338, nevertheless felt that such an outmoded concept could no longer survive:
“* * * In fact, our society, by one means or 'another, now attempts to keep children out of the general labor market. Yet there still exists in the law this remote and repulsive backwash of time and civilization, untouched by the onward march of society, where precedents we alone honor tell us that the value of the life of a child must be measured solely by the standards of the day when he peddled the skill of his hands and the strength of his back at the factory gates. We are not unaware of the argument in support of the proposition that legislative silence, subsequent to decisions interpreting a statute, must be construed as legislative acquiescence in the interpretation made.”
The Supreme Court of Minnesota came to a somewhat similar conclusion in Fussner v. Andent (1961), 261 Minn. 347, 113 N. W. 2d 355. The first paragraph of the headnotes in that decision declares that Minnesota’s Wrongful Death statute “is remedial in character and it is the court’s duty to construe it liberally in light of current social conditions.” (Emphasis added.) The court went on to declare in the second paragraph of the headnotes that a strict “pecuniary-loss” standard for damages which permitted the parent-survivor of a wrongfully-killed child to recover only for the loss of earnings, services, and contributions reasonably expectable during the child’s life, was unduly restrictive and should be expanded to conform with the needs and experience of the modern world. Hence, damages for the loss of “advice, comfort, assistance and protection” were deemed recoverable.
A majority of jurisdictions have now construed their *449Wrongful Death Statutes to permit the recovery of what had formerly been considered non-pecuniary damages. See 1 Speiser, Recovery for Wrongful Death (2 Ed.) 313-314, •at fn. 89, Section 3:49. The fact that courts have increasingly moved in that direction is a reflection of a change from that prior judicial outlook which “rejected the contention that no human life can be without value.” Prosser on Torts 907 (4 Ed.), Section 127.
Indeed, this court itself has been known to shed the mantle of archaic jurisprudence when logic and simple justice require such a result. In Clouston v. Bemlinger Oldsmobile Cadillac, Inc. (1970), 22 Ohio St. 2d 65, an analogous context, we expanded the right of recovery in negligence actions by indicating that consortium includes companionship, comfort, love and solace.
To continue to apply the anachronistic construction of “pecuniary injury” created nearly a half century ago and founded on a judicial philosophy that stretches back into the last century, especially in light of the mandate of R. C. 1.11, is indefensible. As Justice Smith so aptly articulated in Wycko, supra, at page 337:
“That this barbarous concept of the pecuniary loss to a parent from the death of his child should control our decisions today is a reproach to justice.”